Citation Nr: 1821692	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-34 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to October 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2017, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.  In September 2017, the Board remanded this matter for additional development.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's hypertension manifests with the need for continuous medication for control; his diastolic readings have not been predominantly 100 or more and his systolic readings have not been predominantly 160 or more.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.31, 4.104, Diagnostic Code (DC) 7101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim.  No further notice is required regarding the downstream issue of a compensable initial rating for hypertension as it stems from the grant of service connection, and no prejudice has been alleged.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in May 2013 and November 2017.  Given the foregoing, the Board will proceed to the merits of the appeal.

General Law and Regulation

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns evaluations based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found as concerns the severity of the disability.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).
Discussion
Rating Criteria

The Veteran is service-connected for hypertension, which is currently rated as noncompensable (0 percent disabling), effective February 13, 2013.

Under Diagnostic Code 7101, a 10-percent rating for diastolic pressure predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  A 20-percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  
A 40-percent rating requires diastolic pressure of predominantly 120 or more.  
A 60-percent disability requires diastolic pressure of predominantly 130 or more.  Id.  The criteria for a 10-percent rating are disjunctive.  See Johnson v. Brown, 
7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The Board notes that the plain language of DC 7101 contemplates the effects of medication.  See McCarroll v. McDonald, 
28 Vet. App. 267, 273 (2016).

At his May 2013 examination, the Veteran was taking two medications.  He had blood pressure readings of 150/84, 154/77, and 150/80, which were indicative of poorly controlled hypertension.  This examination report explicitly reflects that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  5/22/2013 VA Examination, at 8-10, 21.  

In hearing testimony, the Veteran indicated that his blood pressure was high even though he was on medication.  Although, he could not articulate a range of what he considered high as his wife kept track of his readings.  He also indicated that he had heart problems due to his hypertension.  1/25/2017, at Hearing Transcript; see also 06/24/2013 NOD (stating that he has had 3 hearts attacks due to hypertension).

In a written record submitted in April 2017, the Veteran included a listing of blood pressure readings he took at home between June 2016 and January 2017 that would support an increased disability rating.  They were not daily readings, but comprised twenty-two dates.  Specifically, the following elevated readings and dates included: June 7, 2016, 140/102; June 8, 2016, 142/105; June 9, 2016, 144/107; July 2, 2016, 150/108 and 142/102; July 15, 2016, 148/104; July 16, 2016, 144/102; August 10, 2016, 149/106; October 10, 2016, 132/102; October 11, 2016, 136/106; October 16, 2016, 144/106; November 4, 2016, 149/106 and 140/100; November 26, 2016, 148/102; December 12, 2016, 139/102; January 4, 2017, 144/108 and 132/102; January 5, 2016, 140/104; and January 16, 2017, 148/108.  4/12/2017 Medical Treatment Records-Non-Government Facility, at 2.

Historical blood pressure readings from his private doctor show a total of thirty-two readings between December 2008 to March 2017.  The majority of readings do not have a diastolic pressure predominantly 100 or more, or a systolic pressure of 
160 or more.  The instances of elevated blood pressure readings include: September 2009, 140/100; November 2010, 164/110; July 2013 132/100; June 2014, 148/102; December 2015 134/108 and 130/100; and July 2016 160/100.  His doctor indicated that stress was the main reason for his elevated blood pressure readings in December 2015.  It was also noted that the June 2014 reading was due to the Veteran not taking his medication that day.  The most recent blood pressure readings include: July 2017, 139/97; March 2017, 124/80; February 2017, 128/70, and December 2016, 110/80.  His doctor indicated that he had controlled hypertension in May 2015, July 2016, December 2016, and February 2017.  11/13/2017 Medical Treatment Record-Non-Government Facility, at 17, 22, 30, 34, 54, 86-87; 12/6/2017 CAPRI, at 30. 

In a November 2017 VA examination, the Veteran's blood pressure was documented to be 128/70 in February 2017, 124/80 in March 2017, and 139/97 in July 2017.  The average blood pressure reading was 130/82.  He was not found to have a history of a diastolic blood pressure elevation of predominantly 100 or more.  His last examination was noted to have satisfactory readings.  It was observed that the Veteran was taking four medications and that his health was additionally complicated by a diagnosis of heart disease.  The examiner explained that it was difficult to support a worsening of his hypertension in view of additional necessary medications for his heart.  The examiner reported that the Veteran had a stress test in September 2016 during which he maintained well controlled blood pressure.  He also had a blood pressure reading of 121/76 in after a stent placement in 2012.  After review of the medical records, the examiner stated that there was no evidence that the Veteran's blood pressure had been uncontrolled.  11/16/2017 C&P Examination.

The Board reviewed all the evidence of record and finds that the evidence does not support assignment of a compensable disability rating for hypertension.  
A compensable or 10 percent disability rating is assigned where the individual requires continuous medication for control and has a history of diastolic pressure which is predominantly 100 or more.  In this instance, while the Veteran does require medication on a continuous basis to control his blood pressure, he does not have a history of diastolic pressure predominantly greater than 100.

In a December 2014 written submission, the Veteran's representative put forth that, but for his medication, his hypertension would in fact manifest with diastolic pressure of predominantly 100 or more.  As noted above, the U.S. Court of Appeals for Veterans Claims has held that "DC 7101 demonstrates that this diagnostic code, read as a whole, contemplates the effects of medication in assigning a disability rating for hypertension."  McCarroll, 28 Vet. App. at 272.  

At the May 2013VA examination, the Veteran was taking two medications and had blood pressure readings of 150/84, 154/77, and 150/80.  At the November 2017 VA examination, the blood pressure readings were 128/70 in February 2017, 124/80 in March 2017, and 139/97 in July 2017.

The Board notes the Veteran's statements, including his recorded blood pressure readings.  However, they are not consistent with the recorded blood pressure readings in the medical evidence, which show diastolic readings predominantly less than 100.  Additionally, the Veteran's doctor has described his hypertension as being controlled.  There are also some elevated readings in the record.   However, in this regard, the Board notes that those readings are isolated and remote in nature, as determined by the VA examiners, and finds that the Veteran's diastolic pressure was not predominantly 100 or more.

Finally, the Veteran has asserted that his hypertension rating should be higher because it has caused him heart problems.  The Board fully acknowledges that the Veteran has hypertension and service connection is in effect for that disability.  However, the rating criteria as presently codified are based on blood pressure readings and not on any resulting cardiac damage.  Additionally, the evidence of record shows that the Veteran has separately filed a claim for service connection for a heart condition.

For all of these reasons, the Board finds that an initial compensable disability rating is not warranted for the Veteran's hypertension.  38 C.F.R. § 4.104.


ORDER

An initial compensable disability rating for hypertension is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


